UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 DEWEY ELECTRONICS CORP (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: THE DEWEY ELECTRONICS CORPORATION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of THE DEWEY ELECTRONICS CORPORATION (the “Corporation”) will be held at the office of the Corporation at 27 Muller Road, Oakland, New Jersey, on Thursday, December 4, 2014 at 9 a.m. (Eastern Standard Time) for the purposes of: (1)electing five directors to serve until the next annual meeting of stockholders and until their successors shall be elected and shall qualify; (2)ratifying the selection of EisnerAmper LLP as the Corporation’s independent registered public accounting firm for the fiscal year ending June 30, 2015; and (3)transacting such other business as may properly come before the meeting or any adjournment or adjournments thereof. The Board of Directors has fixed the close of business on October 17, 2014 as the record date for determination of stockholders entitled to notice of and to vote at the meeting. If you will be unable to attend the meeting, you are respectfully requested to sign and return the accompanying proxy in the enclosed envelope. By Order of the Board of Directors JOHN H.D. DEWEY Secretary October 29, 2014 THE DEWEY ELECTRONICS CORPORATION PROXY STATEMENT This proxy statement is furnished to the stockholders of The Dewey Electronics Corporation (hereinafter referred to as the “Corporation”) in connection with the solicitation of proxies for the annual meeting of stockholders to be held on December 4, 2014.The mailing address of the Corporation’s executive offices is 27 Muller Road, Oakland, New Jersey 07436, and its telephone number is (201) 337-4700.The Corporation plans to commence the mailing of this proxy statement to stockholders on or about October 29, 2014. The enclosed proxy is solicited by the Board of Directors of the Corporation.A person giving the proxy has the power to revoke it at any time before its exercise by notice to such effect delivered to the Secretary of the Corporation. The Corporation will bear the cost of the solicitation of proxies, including the charges and expenses of brokerage firms and others for forwarding solicitation material to beneficial owners of stock.In addition to the use of the mails, proxies may be solicited by personal interviews, by telephone or by electronic means.No additional compensation will be paid to the Corporation’s directors, officers or other employees for such services. It is important that your shares are represented at the meeting. Whether or not you expect to attend the meeting, please be sure that the enclosed proxy card is properly completed, dated, signed and returned without delay in the enclosed envelope, which requires no postage if mailed in the United States.You may revoke your proxy at any time prior to the time it is voted. VOTING SECURITIES OUTSTANDING; VOTES REQUIRED Shares of Common Stock, 1,362,031 of which were outstanding as of the close of business on September 30, 2014, are the only voting securities of the Corporation and are entitled to one vote per share.Only holders of Common Stock of record at the close of business on October 17, 2014 will be entitled to vote at the annual meeting of stockholders. A plurality of the votes cast by the stockholders entitled to vote at the annual meeting is required to elect the director nominees. Votes withheld, abstentions and any broker non-votes will have no impact on the election of directors. Ratification of the selection of EisnerAmper LLP as the Corporation’s auditors requires a majority of the votes cast “for” or “against” the proposal.Abstentions and broker non-votes will not affect the vote on the proposal. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING TO BE HELD ON DECEMBER 4, 2014 The Corporation’s proxy statement and Annual Report for the year ended June 30, 2014 are available at: www.edocumentview.com/dewy 1 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding ownership of the Corporation’s Common Stock, as of September 30, 2014 (except as otherwise noted), by: (i) each person who is known by the Corporation to own beneficially more than five percent of the Corporation’s Common Stock, (ii) each of the Corporation’s directors and nominees for director, (iii) each of the Corporation’s executive officers for whom information is provided in the “Summary Compensation Table” below, and (iv) all executive officers and directors as a group.The information presented in the table is based upon certain filings with the Securities and Exchange Commission by such persons, as indicated in the notes to the table below, or upon information otherwise provided by such persons to the Corporation.According to such filings or other information, such persons have sole voting and investment power with respect to shares reported as beneficially owned (except as indicated in the notes to the table below). The address of each person who is a director or officer of the Corporation is 27 Muller Road, Oakland, New Jersey 07436. Name of Beneficial Owner Number of Shares Beneficially Owned % of the Common Stock John H.D. Dewey (1) (3) % Frederick R. Dewey (2) (3) % 2835 Second St., Santa Monica, CA 90405 Wax Asset Management LLC % 45 Prospect St., Greenwich, CT 06830 Polymathes Founder Fund LP % 20 Nassau Street, Suite M Princeton, NJ 08542 LTG James M. Link (USA Retired) * Robert M. Meissner 0 Nathaniel T. Roberts * Ronald Tassello 0 Edward L. Proskey % Stephen P. Krill * All Directors and Executive Officers as a Group(7 persons) % * Less than 1%. (1)Consists of (i) 190,059 shares of Common Stock owned directly by John H. D. Dewey (“JHDD”), (ii) 12,700shares of Common Stock issuable upon exercise of stock options which are exercisable as of or within 60 days after September 30, 2014, (iii) 97,258 shares of Common Stock owned directly by a trust for the benefit of JHDD’s sister, of which JHDD is the sole trustee, (iv) 20,000 shares of Common Stock held in a custodial account for JHDD’s son who is a minor and (v) 172,955 shares of Common Stock held by the Estate of Frances D. Dewey (the “Estate Shares”). (2)Based on Amendment #1 to Schedule 13G filed with the Securities and Exchange Commission on September 4, 2009 by Frederick R. Dewey (“FRD”).Consists of (i) 86,950 shares of Common Stock owned directly by FRD and (ii) the Estate Shares. (3)On August 19, 2009, JHDD and his brother, FRD, were appointed executors of the Estate of Frances D. Dewey by the Surrogate’s Court of New York County.In such capacity, they share beneficial ownership of the Estate Shares. (4)Based on a Schedule 13G filed with the Securities and Exchange Commission on January 24, 2014.The Schedule 13G states that these shares are owned by investment advisory clients of Wax Asset Management LLC, which is deemed to be a beneficial owner of these shares due to its discretionary power to make investment decisions over the shares for its clients. (5)Based on A Schedule 13D filed with the Securities and Exchange Commission on June 13, 2013 by Polymathes Founder Fund LP.The Schedule 13D provides that Polymathes Capital LLC is the general partner of Polymathes Founder Fund LP. (6)Includes 8,500 shares issuable upon exercise of stock options which are exercisable as of or within 60 days after September 30, 2014. (7)Includes 8,500 shares issuable upon exercise of stock options which are exercisable as of or within 60 days after September 30, 2014. (8)Includes 29,700 shares issuable upon exercise of stock options which are exercisable as of or within 60 days after September 30, 2014. 2 PROPOSAL 1—ELECTION OF DIRECTORS At the annual meeting of stockholders, five directors are to be elected, to serve for the ensuing year and until their respective successors are elected and qualify.The shares represented by the accompanying proxy will be voted for the re-election of John H.D. Dewey, LTG James M. Link (USA Ret), Robert M. Meissner, Nathaniel T. Roberts, and Ronald Tassello, unless a contrary specification is made.If any such nominee becomes unavailable for any reason, or if a vacancy should occur before the election (which events are not anticipated), the shares represented by the accompanying proxy may be voted for such other person as may be determined by the holders of such proxies, or the Board of Directors may elect to reduce the number of directors. THE BOARD OF DIRECTORS RECOMMENDS THAT STOCKHOLDERS VOTE “FOR” ELECTION OF THE ABOVE NOMINEES AS DIRECTORS. CORPORATE GOVERNANCE AND EXECUTIVE COMPENSATION Information Concerning Directors and Nominees The following table sets forth the name of each nominee for election to the Board of Directors, his age, principal occupation during the past five years and the name and principal business of any corporation or organization in which suchoccupation is or was carried on, and the period during which he has served as director. Name Age Principal Occupation During Past Five Years; Other Directorships and Positions With Corporation Director Since John H.D. Dewey 49 President and Chief Executive Officer (since 2002) and Secretary of the Corporation (since 2009) Not-For-Profit organizations: Trustee, NY Institute for Special Education (since 2003; Chairman since November 2010) President, Cornerstone Literacy, Inc. (since 2010) LTG James M. Link (USA Retired) 72 Retired since January 31, 2008 Special Advisor, Teledyne Technologies Inc. (until January 31, 2008) President and Director, Teledyne Brown Engineering (retired August 1, 2007) (systems engineering) Director, Technology Service Corporation (since June 2012) Director, Superior Bancorp (2005-2009) Robert M. Meissner 61 Owner and Principal Officer, RM2 Consultants, Inc. (since 2007) 2014 (defense technology consultant) Owner and Principal Officer, Capitol Resources Washington Representation Inc. (2003-2007) Various positions, U.S. Departments of Defense/Navy (1975-1995) Director, Innovative Technical Solutions (2002-2005) (privately-held optics technology company) Member and Co-Chairman, Board of Regents, The Fund for American Studies (since 2004) Nathaniel T. Roberts 48 President, Managed Citrus, Inc. (since May 2000) (citrus growers) Chair, Economic Council of Palm Beach County (until December 31, 2012) Ronald Tassello, CPA 57 Chief Financial Officer, Bardwil Industries (since April 2012) (distributor of table linens) Chief Financial Officer, Wolfson Casing Corporation (2008-2011) (producers of sausage casings) 3 As indicated in the table above, each nominee for election to the Board of Directors is currently serving as a member of the Board and is standing for re-election.Mr. Meissner was elected by the Board of Directors on September 19, 2014.He was recommended for consideration as a nominee by John H. Dewey, President and CEO of the Corporation. Mr. Dewey’s experience as the Corporation’s President and Chief Executive Officer and, previously, as a management consultant to technology and engineering clients, makes him a valuable member of the Board.LTG Link’s military and engineering background and his experience in the defense industry makes him a valuable member of the Board.Mr. Meissner’s experience in the defense industry and as a consultant regarding Department of Defense procurement makes him a valuable member of the Board.Mr. Robert’s business and executive management experience, including experience with large property management, makes him a valuable member of the Board.Mr. Tassello’s financial and accounting experience and his service as a chief financial officer makes him a valuable member of the Board. SEC rules require that the Corporation disclose whether members of the Board of Directors are “independent”, as that term is defined in stock exchange rules.Although the Corporation’s shares do not trade on Nasdaq, if the Nasdaq definition of “independence” were to apply, LTG James M. Link, Robert M. Meissner, Nathaniel T. Roberts,and Ronald Tassello would be “independent” for these purposes and John H.D. Deweywould not be “independent” for these purposes. During the Corporation’s last fiscal year ended June 30, 2014, the Board of Directors held four meetings (including telephonic meetings). The Board of Directors has the following committees: (1) Audit Committee, (2) Executive Compensation Committee, (3) Stock Option Committee and (4) Business Development Committee.The Board does not have a nominating committee. The Audit Committee is composed of Ronald Tassello (Chairman),Nathaniel T. Roberts and James M. Link.Although the Corporation’s shares do not trade on Nasdaq, if the Nasdaq definition of “independence” were to apply, all of the members of the Audit Committee would be “independent” for these purposes.The Committee held four meetings during the last fiscal year.For additional information regarding the Audit Committee, see “Proposal 2—Ratification of the Selection of Independent Public AccountingFirm” below. The Executive Compensation Committee is composed of Messrs. Roberts, Link and Tassello.Although the Corporation’s shares do not trade on Nasdaq, if the Nasdaq definition of “independence” were to apply, all of the members of the Executive Compensation Committee would be “independent” for these purposes.The Committee held one meeting during the last fiscal year.The Committee assists the Board in meeting its responsibilities with regard to oversight and determination of executive compensation. It reviews and makes recommendations to the Board with respect to major compensation plans, policies and programs for the Corporation.The CEO meets with, and discusses executive performance with, the Committee.The Committee evaluates this information and takes it into account in making recommendations to the entire Board for approval.The Committee did not retain advisors in the last fiscal year.It does not have a charter. The Stock Option Committee is composed of Messrs. Roberts, Link and Tassello. The Committee did not hold any meetings during the last fiscal year.Although the Corporation’s shares do not trade on Nasdaq, if the Nasdaq definition of “independence” were to apply, all of the members of the Stock Option Committee would be “independent” for these purposes.The Committee administers the Corporation’s 1998 Stock Option Plan and its 2011 Stock Option Plan.The Committee did not retain advisors in the last fiscal year.It does not have a charter. The Business Development Committee is composed of John H.D. Dewey and LTG Link.The Committee assists in the identification and pursuit of potential business opportunities for the Corporation. During the fiscal year ended June 30, 2014, each incumbent director attended at least 75% of the aggregate of (1) the total number of meetings of the Board of Directors (held during the period for which he has been a director) and (2) the total number of meetings held by all committees of the Board on which he served (during the periods that he served). 4 Director Compensation The following table sets forth the compensation paid to each non-employee director of the Corporation for the fiscal year ended June 30, 2014: Name of Director Fees Earned or Paid in Cash Total James M. Link $ $ NathanielT. Roberts $ $ John B. Rhodes(1) $ $ Ronald Tassello $ $ Robert M. Meissner(2) $
